NUMBER 13-07-00574-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
______________________________________________________________

JOEL SAENZ,                                                                 Appellant,

                                           v.

CITY OF KINGSVILLE,                                 Appellee.
____________________________________________________________

  On appeal from the 105th District Court of Kleberg County, Texas.
______________________________________________________________

                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Yañez and Benavides
                  Memorandum Opinion Per Curiam

      On March 24, 2008, pro se appellant filed a brief which was marked “received”

because it did not comply with TEX . R. APP. P. 38.1. The appellant’s amended brief was

due on June 2, 2008. On November 21, 2008, the Clerk of the Court notified appellant that

an amended brief had not been timely filed and that the appeal was subject to dismissal

for want of prosecution under Texas Rule of Appellate Procedure 38.8(a)(1), unless within
ten days from the date of receipt of this letter, appellant filed an amended brief in

compliance with TEX . R. APP. P. 38.1. Appellant subsequently filed an amended brief on

December 1, 2008. The brief failed generally to comply with the Texas Rules of Appellate

Procedure. See TEX . R. APP. P. 9.4, 38.1.

       On February 2, 2009, the Clerk of the Court notified appellant that the amended

brief did not state concisely and without argument the facts pertinent to the issues or points

presented as required by Texas Rule of Appellate Procedure 38.1(d); did not contain a

clear and concise argument for the contentions made, with appropriate citations to the

authorities and to the record; and did not contain an appendix as required by Rule 38.1(j).

Appellant was directed to file an amended brief in compliance with the Texas Rules of

Appellate Procedure within ten days of the date of the letter, and notified that if the Court

received another brief that did not comply, the Court may strike the brief, prohibit appellant

from filing another, and proceed as if appellant had failed to file a brief, under which

circumstances the Court may affirm the judgment or dismiss the appeal. See id. 38.9(a),

42.3(b),(c).

       On February 12, 2009, the appellant filed a letter which states he is not an attorney,

cannot find an attorney, does not know the law, and feels threatened by the wording of the

letter sent to him on February 2, 2009. The appellant did not file an amended brief

following the Clerk’s letter of February 2, 2009. The amended brief filed on December 1,

2008, fails to comply with the Texas Rules of Appellate Procedure. See i.d. 9.4, 38.1.

Specifically, appellant’s amended brief does not contain facts pertinent to the issues or

points presented, does not contain citations to the record and to appropriate legal

authorities, and does not contain an appendix.

                                              2
      A pro se litigant is held to the same standard as licensed attorneys and must comply

with applicable laws and rules of procedure. Strange v. Cont’l Cas. Co., 126 S.W.3d 676,

677 (Tex. App.–Dallas 2004, pet. denied). Accordingly, the appeal is DISMISSED FOR

WANT OF PROSECUTION. See TEX . R. APP. P. 38.8(a), 42.3(b).



                                                             PER CURIAM




Memorandum Opinion delivered and
filed this the 12th day of March, 2009.




                                           3